Terminal Disclaimer
The terminal disclaimer filed on January 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,912,360 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The amended claims filed January 22, 2021 include errors as the claims do not match the previously filed claims.
Accordingly, a supplemental response, including the corrected claim set, was filed March 26, 2021. The supplemental response, including the corrected claim set, has been reviewed and has been entered. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (see supplemental claims filed March 26, 2021): 
Claim 18, Lines 2-3: “a vehicular” has been deleted and replaced with --the vehicular--, as proper antecedent basis for the limitation has already been established in the independent claim. 
Claim 19, Line 3: “surface of-the a vehicle through at” has been deleted and replaced with --vehicular surface through the at--, in order to maintain consistent claim 
Claim 20, Line 22: “a surface” has been deleted and replaced with --the surface--, as proper antecedent basis for the limitation has already been previously established in the claim.
Claim 23, Line 16: “a surface” has been deleted and replaced with --the surface--, as proper antecedent basis for the limitation has already been previously established in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NINA K ATTEL/           Examiner, Art Unit 3734                                    

/JES F PASCUA/           Primary Examiner, Art Unit 3734